EXHIBIT 10(i)(1)
KEYBANK NATIONAL ASSOCIATION
CONFIRMATION

     
To:
  CORE MOLDING TECHNOLOGIES, INC.
 
   
 
  800 MANOR PARK DR.
 
  COLUMBUS, OH 43228

     
Attn:
  HERMAN DICK
Fax:
  hfdjr@coremt.com
 
   
Duplicate
   
Confirm to:
  614-870-4027 MICHAEL DEL REGNO
Client ID:
  1000351556~BOWEN
 
   
From:
  KEYBANK NATIONAL ASSOCIATION
Date:
  18-Dec-08
Our Ref:
  225536/225536

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between KEYBANK NATIONAL ASSOCIATION and CORE
MOLDING TECHNOLOGIES, INC. on the Trade Date Specified below (the “Swap
Transaction”). This letter agreement constitutes a “Confirmation” as referred to
in the Swap Agreement specified below.

  1.   The definitions and provisions contained in the 2000 ISDA Definitions
(the “Definition”) as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) and amended from time to time, are incorporated into
this Confirmation.

     If you and we are parties to an ISDA Master Agreement as published by ISDA
and the Schedule to such agreement that sets forth the general terms and
conditions applicable to Swap Transactions between us (a “Swap Agreement”), this
Confirmation supplements, forms a part of, and is subject to, such Swap
Agreement. If you and we are not yet parties to a Swap Agreement, this
Confirmation will be a complete valid legal binding agreement between us as
supplemented by the general terms and conditions set forth in the standard form
ISDA Master Agreement copyright 1992 by ISDA (“standard ISDA form”). All
provisions contained or incorporated by reference in such Swap Agreement shall
govern this Confirmation except as expressly modified below. In the event of any
inconsistency between this Confirmation and the Definitions or the Swap
Agreement or the standard ISDA form if a Swap Agreement has not been entered
into between us, this Confirmation will govern.
     This Confirmation will be governed by and construed in accordance with the
laws of the State of New York, without reference to choice of law doctrine,
provided that this provision will be superseded by any choice of law provision
in the Swap Agreement.

  2.   This Confirmation constitutes a Rate Swap Transaction under the Swap
Agreement and the terms of the Rate Swap Transaction to which this Confirmation
relates are as follows:

1



--------------------------------------------------------------------------------



 



CORE MOLDING TECHNOLOGIES, INC.
Our Ref: 225536/225536

     
Notional Amount:
  $12,000,000.00 USD Amortizing by $142,857.14 per month
 
   
Trade Date:
  18-Dec-08
 
   
Effective Date:
  01-May-09
 
   
Termination Date:
  01-May-16
 
   
Fixed Amounts:
   
Fixed Rate Payer:
  CORE MOLDING TECHNOLOGIES, INC.
 
   
Fixed Rate Payer
Payment Dates:
  Commencing 01-Jun-09 and monthly thereafter on the 1st calendar day of the
month up to and including the Termination Date, subject to adjustment in
accordance with Following Business Day Convention.
 
   
Period End Dates:
  Monthly on the 1st commencing 01-Jun-09 subject to the No Adjustment.
 
 
Fixed Rate:
   2.29500%
 
   
Fixed Rate Day
   
Count Fraction:
  Act/360
 
   
Floating Amounts:
   
Floating Rate Payer:
  KEYBANK NATIONAL ASSOCIATION
 
   
Floating Rate Payer
   
Payment Dates:
  Commencing 01-Jun-09 and monthly thereafter on the 1st
 
  Calendar day of the month up to and including the
 
  Termination Date, subject to adjustment in accordance with
 
  Following Business Day Convention.
 
   
Period End Dates:
  Monthly on the 1st commencing 01-Jun-09 subject to the No
 
  Adjustment.
 
   
Floating Rate for Initial Calculation Period Including Spread:
  To Be Determined
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1-Month
 
   
Spread:
  None
 
   
Floating Rate Day
   
Count Fraction:
  Act/360
 
   
Reset Dates:
  The first day of each Floating Rate Payer Calculation Period.

2



--------------------------------------------------------------------------------



 



CORE MOLDING TECHNOLOGIS, INC.
Our Ref: 225536/225536

     
Calculation Agent:
  KEYBANK NATIONAL ASSOCIATION
 
   
Business Days:
  London and New York
 
   
Other Terms
   
And Conditions:
  None
 
   
Payment Method:
  CHECKING ACCOUNT
 
   
Please pay us at:
  KEYBANK NATIONAL ASSOCIATION
 
  WE DEBIT YOUR CHECKING A/C #014511004013
 
   
We will pay you at:
  KEYBANK NATIONAL ASSOCIATION
 
  WE CREDIT YOUR CHECKING A/C #014511004013

Please confirm the forgoing correctly sets forth the terms of our Agreement by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us.
Regards,
KEYBANK NATIONAL ASSOCIATION
/s/ Margaret A. Valencik
Name: Margaret A. Valencik
Title:
Accepted and Confirmed as
of the Trade Date
CORE MOLDING TECHNOLOGIES, INC.

     
/s/ Herman F. Dick, Jr.
 
Name: Herman F. Dick, Jr.
   
Title: Vice President, Secretary, Treasurer and CFO
   

3